Citation Nr: 0735732	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  04-28 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In August 2005 the appellant testified at a personal hearing 
before a Veterans Law Judge.  Since this Veterans Law Judge 
left employment with the Board, the veteran was offered an 
additional hearing, but he did not indicate that another 
hearing was sought.  

The issue of service connection for a left ankle disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record does not reflect that the veteran has a 
current right ankle disability.  

2.  A low back disability to include degenerative disc 
disease is not attributable to service.





CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A low back disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in June 2003 sent to the veteran.  Thereafter, 
an additional VCAA letter was sent in August 2006.  The VCAA 
letters satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 WL 2694606 (Fed. 
Cir. Sept 17, 2007) (Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what is needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, Social Security Administration 
(SSA) records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in October 2003.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

The veteran was also sent notification regarding the 
appropriate disability rating or effective date to be 
assigned in March 2007.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

To do so, the Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Right Ankle

The service medical records revealed that in November 1975, 
the veteran incurred a moderate sprain to his right ankle.  
Within a few days, the right ankle was noted to be much 
better with a reduction in edema and pain only on standing 
for long periods of time.  X-rays revealed a soft tissue 
injury with no limitation of motion.  The veteran was treated 
with pain medication, an ace wrap, and light duty.  

In April 1977, the veteran was afforded a separation 
examination.  The veteran's feet and lower extremities were 
normal.  

In October 2003, the veteran was afforded a VA examination.  
At that time, the veteran reported that following service, 
his right ankle was weak from the inservice strain.  A review 
of the claims file was conducted.  In addition, physical 
examination was performed.  The veteran's right ankle was 
found to be essentially normal.  The diagnosis was that the 
veteran's inservice right ankle sprain was resolved without 
any residual disability.

In August 2005, the veteran presented sworn testimony at a 
hearing before a Veterans Law Judge.  He testified that he 
had experienced ankle pain ever since service.  He also 
stated that he had previously filed a claim for service 
connection and that he had been treated for ankle pain at VA 
medical facilities ever since service and that VA has lost 
these records.  However, a review of the record shows no 
prior claim.  In addition, all relevant VA records have been 
obtained.  There is no right ankle treatment or diagnosis 
contained in those records.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  While the 
veteran is competent to report right ankle pain, he does not 
have the medical expertise to diagnose a current medical 
disability of the right ankle.  Thus, the veteran's lay 
assertions alone are not competent or sufficient.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In this case, the veteran injured his right ankle during 
service; however, the record indicates that the injury 
resolved with treatment and without sequelae.  At separation, 
the veteran's right ankle was normal.  Currently, there is no 
right ankle disability.  The VA examiner noted that the prior 
right ankle injury had resolved during service.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  

Accordingly, service connection for a right ankle disability 
is denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.




Low Back

The service medical records reveal that in November 1975, the 
veteran suffered trauma to his low back.  Physical 
examination revealed complaints of pain, right sided muscle 
spasm, tenderness, and poor range of motion of the low back.  
Disc herniation of the intervertebral disc at L3-4 was 
considered a possible diagnosis along with a simple sprain of 
the low back muscles.  X-rays and follow-up examination was 
conducted with a final diagnosis of back strain made in 
November 1975.  

In April 1977, the veteran was afforded a separation 
examination which revealed a normal spine.  

Post-service, private hospitalization records dated August 
1978 reveal that the veteran was admitted for emergency 
treatment following a motorcycle accident.  These records 
reveal that the veteran sustained injuries to both legs and 
knees, abrasions to his hands, and had left deltoid 
complaints.  Sciatic nerve injury to the left leg was also 
noted along with complaints of low back pain, especially on 
the left.  August 1978 x-rays of the lumbar spine revealed 
irregularity on the superior anterior aspect of the 3rd 
lumbar vertebral bodies which was noted to possibly be a 
fracture of an accessory ossification.  The veteran required 
hospitalization as well as follow-up treatment as a result of 
the injuries sustained in the accident.  The veteran was 
subsequently transferred to VA for additional inpatient 
treatment.

Private medical records dated in July 2000 reveal that the 
veteran sought emergency room treatment for severe low back 
pain and spasms.  He reported having a history of back spasms 
for the past 20 years, which would date back to 1980.  X-rays 
revealed loss of intervertebral disc space, and degenerative 
changes, at L5-S1.  In October 2000, a myelogram confirmed 
that the veteran had degenerative disc disease at L5-S1.

In October 2003, the veteran was afforded a VA examination.  
The claims file was reviewed and the inservice findings were 
noted.  A physical examination and x-rays revealed 
degenerative disc disease at L5- S1 as well as slight 
scoliosis.  The examiner's opinion was that current back 
disability was unrelated to the veteran's low back strain at 
L3-4 during service.

At his August 2005 personal hearing, the testified that he 
had symptoms of back pain ever since service.  As noted, 
although he claimed that he previously filed a claim of 
service connection, this is not supported in the record.  
Also, as noted, all pertinent medical records have been 
obtained.  

The veteran is competent to report back pain.  However, he is 
not competent to present an opinion regarding a complex 
medical diagnosis regarding the back.  See Jandreau.  

There is no competent medical evidence of any link between 
his current diagnosis and service.  As noted, the veteran is 
not competent to make this causal link or to state the 
etiology of his currently diagnosed degenerative disc disease 
at L5- S1 as well as slight scoliosis.  The competent medical 
evidence shows that current low back disability is not 
related to service.  The Board attaches significant probative 
value to this opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  The VA 
examiner reviewed the claims file, addressed the pertinent 
inservice and post-service findings, examined the veteran, 
and then rendered an opinion.  As such, this medical opinion 
is the most probative evidence of record.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Thus, the most probative evidence of record establishes that 
current low back disability is not attributable to service.  
Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a right ankle disability is denied.  

Service connection for a low back disability is denied.  


REMAND

Left Ankle

The service medical records that in August 1976, the veteran 
fell from a truck and had pain to the lateral side of the 
left ankle.  There were no further comments regarding the 
left ankle.  Rather, references were made to the right ankle 
and right foot.  However, the veteran did initially report 
left ankle pain.  

In October 2003, the veteran was afforded a VA examination.  
Physical examination revealed degenerative changes as the 
residuals of a fracture of the left ankle.  X-rays revealed 
abnormalities which were noted to be possibly secondary to 
old trauma.  The examiner opined that the veteran's left 
ankle disorder was not secondary to the in-service right 
ankle sprain.  The examiner did not reference the positive 
inservice finding regarding the left ankle or provide any 
opinion regarding current left ankle disability and the 
inservice left ankle complaints.  

The Board finds that the VA examiner should be contacted to 
provide an addendum.  If this examiner is unavailable, the 
veteran should be afforded another VA examination to 
determine if any current left ankle disability is related to 
the inservice finding in August 1976 regarding the left ankle 
or otherwise related to service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the VA examiner who conducted 
the October 2003 VA ankle examination to 
provide an addendum.  If this examiner is 
unavailable, the veteran should be 
afforded another VA examination to 
determine the nature and etiology of any 
current left ankle disability.  The 
examiner should review the claims folder.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current left ankle is related to 
service to include to the August 1976 
inservice finding regarding left ankle, 
or if current disability is otherwise 
related to service.  The examiner should 
provide a rationale for his/her opinion. 

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


